Citation Nr: 1427695	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-00 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for vision impairment with photosensitivity.

2.  Entitlement to service connection for a bilateral hand disability. 

3.  Entitlement to service connection for a disability of the lumbar spine to include spondylosis deformans.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1980 to May 2001. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2009 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2013 the Board remanded the case to afford the Veteran a hearing.  The Veteran then did not appear for the scheduled hearing and did request that the hearing be rescheduled.  The request is deemed withdrawn.

The claims of service connection for residuals of a tuft fracture of the right thumb and for disability of the lumbar spine to include spondylosis deformans is REMANDED to an Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Vision impairment with photosensitivity is not currently shown.

2.  Apart from residuals of a tuft fracture of the right thumb and from service-connected cervical radiculopathy and peripheral neuropathy of the right and left upper extremities, a separate disability of either the right or left hand associated with hand injuries in service is not currently shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for vision impairment with photosensitivity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


2.  The criteria for service connection for a bilateral hand disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter in October 2009. 






As for the content and timing of the VCAA notice, the notice complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice). 


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

VA has obtained service records and VA and private medical records.  

The Veteran was afforded VA examinations.  As the VA examinations were based on the Veteran's history and described the disabilities in sufficient detail so that the Board's review is a fully informed one, the examinations are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding a medical opinion is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection 

Service connection may be granted for disability resulting from disease or injury that was incurred or a preexisting injury or disease that was aggravated during active service.  38 U.S.C.A. §§ 1110, 1131. 

To establish direct service connection, the evidence must show: (1) a current disability; (2) an in-service incurrence of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present disability, there can be no valid claim of service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


Evidentiary Standards

VA must give consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).





Vision Impairment with Photosensitivity

The service treatment records do not show any chronic eye condition other than myopia and astigmatism.  Myopia, refractive error, was shown on entrance examination in August 1980 and the refractive error was corrected with glasses.  

In April 1995, the Veteran complained of irritation to the eyes for nine days.  On examination the pertinent finding was photophobia.  The pupils were equal, round, reactive to light and accommodation.  There was no foreign body obstruction.  The assessment conjunctivitis, which was treated with medication.  There was no subsequent follow-up treatment.  In April 2000, the assessment was compound myopic astigmatism of the eyes and the Veteran was given a new prescription.  

On retirement examination, the Veteran gave a history of a problem with distance visual acuity.  The ophthalmoscopy was normal.  Distant and near vision bilaterally showed refractive errors, correctable to 20/20.

After service in August 2010, on VA eye examination, the Veteran complained of blurred vision, which he attributed to an injury in 1995 in service, when ashes came into his eyes and he was treated for conjunctivitis.  The Veteran stated that the condition resolved, but the glare from light and blurred vision persisted.  

On examination, diplopia was not present.  The fundoscopic examination was normal for both eyes.  The examination was negative for abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, residuals of eye injury, symblepharon, ptosis, nystagmus, eyelash loss, or eyebrow loss.  There were presbyopic changes and lagophthalmos of the eyes.  The VA examiner reported that the Veteran showed no photophobia or glare to lights on biomicroscope examination.  The eye examination was negative for photophobia on biomicroscope examination. The diagnoses were myopia, astigmatism, presbyopia, and lagophthalmos of each eye, and negative for photophobia.  



The VA examiner stated that the Veteran did not have visual impairment related to photophobia in service, noting that the Veteran's blurring of vision due to myopia and astigmatism was not caused by or the result of photophobia in service.  The VA examiner noted that the Veteran's eye examination prior to service showed him to have the same myopia and astigmatism from the start of service.  

Analysis 

The Veteran claims service connection for vision impairment with photosensitivity, which he attributes to an injury in service when ashes entered his eye and he was treated for conjunctivitis.

The Veteran's only visual impairments in service were myopia and astigmatism, refractive errors.  See Dorland's Illustrated Medical Dictionary 642 (32nd Ed. 2012). 
   
Refractive errors such as myopia and astigmatism are not disabilities subject to VA disability compensation under 38 C.F.R. § 3.303(c).  The Veteran is not claiming service connection for the nonvisual impairment finding of lagophthalmos, a condition in which the eye cannot be completely closed.  See Dorland's Illustrated Medical Dictionary 999 (32nd Ed. 2012).  

As for photosensitivity, the Veteran as a lay person he is competent to identify a simple medical condition-one that is capable of lay observation.  Jandreau, at 1377.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  




See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness.  Id.

Whether the Veteran has vision impairment with photosensivity aside from refractive error cannot be competently determined by the Veteran as a lay person based on mere personal observation, as the diagnosis falls outside the realm of common knowledge of a lay person, that is, this is not capable of lay observation, without specialized education, training, or experience.  38 C.F.R. § 3.159; Jandreau, at 1377.  Further, case law has not determined that this is the type of disability capable of lay observation.  See Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a simple medical condition, for example a broken leg, but not, for example, a form of cancer).

Further, no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose vision impairment unrelated to refractive error.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may find that lay evidence to diagnose a disability is not competent evidence). 

For these reasons, the Veteran's statements are not competent evidence on the question of the presence or diagnosis of a vision impairment with photosensitivity since service or currently, and the Veteran's statements are excluded, that is, are not to be considered as evidence favorable to the claim. 

While the Veteran as lay person is competent to report a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional, the Veteran has not submitted evidence of a medical diagnosis of vision impairment with photosensitivity or evidence of a diagnosis of the claimed disability by a medical professional based on symptoms described by the Veteran. 


Rather the persuasive evidence is the report of the VA eye examination that was negative for photophobia on biomicroscope examination.  There is no other medical evidence of current photophobia or photosensitivity.  It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  

In the absence of proof of present disability, there can be no valid claim of service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  And there is no evidence of the claimed disability at the time the Veteran filed his claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007). 

In the absence of competent evidence of vision impairment with photosensitivity, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Bilateral Hand Disabilities

Service connection has been granted for cervical radiculopathy and peripheral neuropathy of the right and left upper extremities.  Any neuropathy symptoms, such as sensory or motor deficit or incomplete paralysis, involving the hands of fingers are already encompassed in the service-connected cervical disabilities.  The question is whether there is a separate disability of either hand apart from residuals of a tuft fracture of the right thumb and cervical radiculopathy and peripheral neuropathy of the right and left upper extremities. 

The service treatment records show that in January 1987 the Veteran complained of injury to the right hand, when a firecracker went off.  The pertinent findings were lacerations and blood blisters to the right thumb and the 2nd and 3rd fingertips and a superficial skin avulsion of the 4th finger.  





The neurologic and circulatory evaluations were within normal limits.  The Veteran had a full range of motion.  There was no ligament or tendon damage.  There was moderate edema to the fingers and bleeding, which was controlled.  The right radial artery pulse was present.  The initial X-ray was negative for a fracture.  The assessment was blast injury to the right hand.  On follow-up, an X-ray showed a non-displaced tuft fracture of the thumb.  After the six days of treatment, there was no further follow-up. 

In March 1988, the Veteran complained of rope burn to the hands, involving the 3rd, 4th, and 5th fingers of the right hand and the 3rd  and 4th  fingers of left hand, involving the first layer of epidermis.  The neurologic and circulatory evaluations were okay.  The abrasions were treated with an ointment.  There was no subsequent follow-up.

The remainder of the service treatment records, including several examinations and the retirement examination, contain no complaint of the right injury in January 1987 or the bilateral hand injury in March 1988.  None of the examination reports include any abnormal right or left hand condition.  

After service, in August 2010 on VA examination, the Veteran gave a history of a right hand injury caused by fireworks.  On examination of the right and left hands, there was no deformity of the fingers.  There was decreased strength and dexterity in each hand.  X-rays showed no fracture, osseous or joint pathology.  There was slight lateral angulation of the right distal phalanx of the third finger, which was noted as a minor abnormality.  The VA examiner expressed the opinion that the current hand condition was not caused by or a result of injury to hands in service.  The VA examiner explained that there was no evidence of any long-term complications of an injury in service.  







Analysis 

On the basis of the service treatment records, the Veteran was treated for an injury to the right hand, when a firecracker went off.  The injury consisted of lacerations and blood blisters to the right thumb and the 2nd and 3rd fingertips and a superficial skin avulsion of the 4th finger.  The Veteran also suffered rope burn to the hands, involving the 3rd, 4th, and 5th fingers of the right hand and the 3rd and 4th fingers of left hand, involving the first layer of epidermis.  Both injuries were treated and there was no evidence of a permanent right or left hand disability in service.  

The Veteran is competent to describe symptoms of an injury, which are within the realm of the Veteran's personal experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71   (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

The Veteran as a lay person is also competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  Also as a lay person, the Veteran is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 






A chronic disability resulting from an injury is not simple medical condition that the Veteran is competent to identify, because the diagnosis depends on clinical findings and falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to identify or to diagnose residuals of injuries to the hands.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may find that lay evidence to diagnose a disability is not competent evidence). 

As for the Veteran's assertion that his claimed hand disabilities were caused by the in-service injuries, the question of causation requires an inference or a conclusion based on evidence.  However, such an inference or conclusion is not one the Veteran is competent to make based on mere personal observation.  Moreover, it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose or offer an opinion on causation.  To the extent that the Veteran's statements are not competent evidence and cannot be considered as evidence favorable to the claim. 

Since the Veteran's lay evidence is not competent evidence on the questions of current disability and causation, competent medical evidence is required to support the claim. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.

There is competent medical evidence for and against the claim.  





The evidence in favor of the claim consists of the statement of Dr. Quintos, M.D.,  Dr. Quintos stated the blast injury to the right hand could result in complications of sensory, tactile, or muscle dysfunction that continue to affect the Veteran.  Dr. Quintos based the opinion on the Veteran's history, but did not offer any actual clinical findings of sensory, tactile, or muscle dysfunction due the right hand injury.  Dr. Quintos did not address the injury due to a rope burns to the right and left hands and did not offer an opinion of whether there were complications of a left hand injury. 

The medical evidence against the claim consists of the report of the VA examiner.  On VA examination in August 2010, the VA examiner found decreased strength and dexterity, but X-rays showed no fracture, osseous, or joint pathology.  The VA examiner expressed the opinion that the current hand condition was not caused by or a result of injury to hands in service.  The VA examiner explained that there was no evidence of any long-term complications of an injury in service.

The Board finds the opinion of the VA examiner more persuasive than the opinion of Dr. Quintos, because the VA examiner address both hand injuries and while there was evidence of decreased strength and dexterity, the findings were for both the right and left hands and therefore unlikely that the findings of the left hand were related to the right hand blast injury.  Rather the evidence suggests a common etiology for both hands, such as the service-connected cervical radiculopathy and peripheral neuropathy of the right and left upper extremities that encompasses any sensory or motor deficit or incomplete paralysis, involving the hands and fingers.

Apart from residuals of a tuft fracture of the right thumb and from service-connected cervical radiculopathy and peripheral neuropathy of the right and left upper extremities, in the absence of competent medical evidence of a separate right hand or left hand disability, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 



Service connection for vision impairment with photosensitivity is denied.

Apart from residuals of a tuft fracture of the right thumb and from service-connected cervical radiculopathy and peripheral neuropathy of the right and left upper extremities, service connection for a bilateral hand disability is denied. 


REMAND

The record raises the claim of service connection for residuals of a tuft fracture of the right thumb associated with the blast injury in service, which is not a separate claim, and as the evidence is insufficient to decide the claim further development is necessary. 

On the claim of service connection for disability of the lumbar spine, the VA examination in June 2010 is inadequate to decide the claim and further development is necessary. 

Accordingly, the claims are REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify and to assist on the claim of service connection for residuals of a tuft fracture of the right thumb in January 1987 in service.  

After the development, adjudicate the claim.  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.







2.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine:

Whether it is at least as likely as not (probability of 50 percent) that any current disability of the lumbar spine, including spondylosis or degenerative disc disease, is related to the Veteran's in-service complaints of low back pain in November 1986 assessed as muscle spasm, in March 1988 assessed as low back pain syndrome, and the report of a history of back pain on examination in November1992 and on retirement examination in August 2000.  

The Veteran's file must be reviewed by the VA examiner. 

3.  After the development, adjudicate the claim of service connection for disability of the lumbar spine der.  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


